Case 3:19-cv-00029-GMG Document 20 Filed 06/05/20 Page 1 of 2 PageID #: 103




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG


ALEXANDER ADAM FUNICELLO,

               Petitioner,

v.                                                   CIVIL ACTION NO.: 3:19-CV-29
                                                     (GROH)

CHRISTOPHER GOMEZ, Warden,

               Respondent.

                ORDER ADOPTING REPORT AND RECOMMENDATION

         Now before the Court is an Amended Report and Recommendation (“R&R”) of

United States Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules,

this action was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his Amended R&R [ECF No. 17] on April 2, 2020.

Therein, Magistrate Judge Trumble recommends that the Petitioner’s § 2241 petition

[ECF No. 1] and amended petition [ECF No. 9] be denied and dismissed with prejudice.

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge’s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140, 150

(1985). Failure to file timely objections constitutes a waiver of de novo review and of a

petitioner’s right to appeal this Court’s Order. 28.U.S.C. § 636(b)(1); Snyder v. Ridenour,

889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

1984).
Case 3:19-cv-00029-GMG Document 20 Filed 06/05/20 Page 2 of 2 PageID #: 104




       Objections to Magistrate Judge Trumble’s Amended R&R were due within fourteen

plus three days of service. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The Amended

R&R was mailed to the Petitioner by certified mail on April 3, 2020. ECF No. 22. The

Petitioner accepted service on April 10, 2020. To date, no objections have been filed.

Accordingly, this Court reviews the Amended R&R for clear error.

       Upon careful review and thoughtful consideration, it is the opinion of this Court that

Magistrate Judge Trumble’s Amended R&R [ECF No. 17] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein.                   Therefore, the

Petitioner’s § 2241 Petition [ECF No. 1] is DENIED and DISMISSED WITH PREJUDICE.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the pro se Petitioner by certified

mail, return receipt requested, at his last known address as reflected on the docket sheet.

       DATED: June 5, 2020




                                             2
